DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 are objected to because the term “W/cm2” (line 5 of claim 1, lines 5 - 6 of claim 12) should be amended to recite “W/cm2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 have been amended to recite “without thermally damaging the target tissue” in the last line of each claim. 
Applicant’s Remarks filed 7/15/2022 state on page 7 that support for amendments may be found in page 1, lines 20-22, which discuss that “conventional HIFU treatment of a region of prostate generates heat inside the tissue, which then diffuses into other regions of the prostate and the surrounding tissue, potentially causing thermal damage to otherwise healthy tissue” (emphasis added).1 
The cited portion therefore suggests that conventional HIFU treatment may cause thermal damage to the surrounding tissue. The cited portion does not discuss 
avoiding thermal damage of the target tissue, as recite din the amended claims. 
	Moreover, the specification discloses that the “inventive technology uses boiling histotripsy (BH) to … heat target tissue up to boiling temperatures …” (page 2, lines 7 - 14, emphasis added), which necessarily thermally damages the target tissue, in contrast to the limitations of the claims 1 and 12 reciting “without thermally damaging the target tissue.”
	Claims 1 and 12 are therefore found to present new matter. 

Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 12 recite limitations directed towards generating boiling histotripsy (BH) therapy ultrasound. However, claims 1 and 12 have been amended to recite “without thermally damaging the target tissue” in the last line of each claim. 
Applicant’s specification discloses that the “inventive technology uses boiling histotripsy (BH) to … heat target tissue up to boiling temperatures …” (page 2, lines 7 - 14, emphasis added), which necessarily thermally damages the target tissue, in contrast to the limitations of the claims 1 and 12 reciting “without thermally damaging the target tissue.”
Those of ordinary skill in the art would not be able to make and/or use the invention to apply BH to a target tissue “without thermally damaging the target tissue,” as recited in claims 1 and 12, because BH heats the target tissue up to boiling temperatures, as disclosed by applicant at least on page 2, lines 7 - 14, of the specification.
Regarding the Wands factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988):
(A) The breadth of the claims is such that the claims confine the invention to the field of transrectal ultrasound treatment using BH.
(B) The nature of the invention is that BH is understood to target tissue up to boiling temperatures, as disclosed by applicant at least on page 2, lines 7 - 14, of the specification.
(C) The state of the prior art is such that the prior art does not disclose how to apply BH to heat target tissue up to boiling temperatures without thermally damaging the target tissue. 
(D) The level of one of ordinary skill is such that those in the art would not be able to apply BH to heat target tissue up to boiling temperatures without thermally damaging the target tissue.
(E) The level of predictability in the art is high, as it is understood that applying BH to heat target tissue up to boiling temperatures would necessarily thermally damage the target tissue.
(F) The amount of direction provided by the inventor is lacking with regards to how to apply BH to heat target tissue up to boiling temperatures without thermally damaging the target tissue.
(G) No working examples are provided as to how to apply BH to heat target tissue up to boiling temperatures without thermally damaging the target tissue.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is such that those of ordinary skill in the art would not be able to make and/or use the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear how the applied boiling histotripsy therapy ultrasound would not thermally damage the target tissue, as recited in the last line of the claim. As explained in the written description and enablement rejections above, BH heats the target tissue up to boiling temperatures (as disclosed by applicant at least on page 2, lines 7 - 14, of the specification), which necessarily thermally damages the target tissue. Those of ordinary skill in the art would not understand how the claimed method would function to boil the target tissue without thermally damaging the target tissue.
Claim 12 is indefinite because it is unclear how the therapy transducer of the boiling histotripsy therapy ultrasound probe is “configured for mechanically disintegrating a surrounding tissue by interactions between at least one mm-scale bubble and the shock waves within a pulse, without thermally damaging a target tissue,” 
as recited in the last three lines of the claim. As explained in the written description and enablement rejections above, BH heats the target tissue up to boiling temperatures (as disclosed by applicant at least on page 2, lines 7 - 14, of the specification), which necessarily thermally damages the target tissue. Those of ordinary skill in the art would not understand how the claimed device would function as a BH probe to boil the target tissue without thermally damaging the target tissue.
	Claims 2 - 11 and 13 - 20 are rejected by virtue of dependency. 

Response to Arguments
Applicant’s arguments with respect to the art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, no art rejections of the claims are being provided, in view of the written description, enablement, and indefiniteness rejections set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Remarks also discuss that support may be found in page 3, lines 1-3. Examiner notes that this cited portion provides support for the amendments of claims 1 and 12 directed towards the surface acoustic intensity of the ultrasound probe.